                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

DANA L. SIEMERS,

                        Plaintiff,                                      8:17CV360

        vs.
                                                                         ORDER
BNSF RAILWAY COMPANY, a Delaware
corporation;

                        Defendant.


       On May 4, 2018, this Court issued an order stating, in part, that information produced in
response to Plaintiff’s Request for Production No. 14 could not, absent further court order, be used
in connection with any other lawsuit or litigation. (Filing No. 45.)


       Plaintiff has now requested that the Court grant him leave to use a document produced by
Defendant in response to Request for Production No. 14 in a case pending in the District Court of
Lancaster County, Nebraska. The document at issue is an Employee Injury Report, which bears
the bates number BNSF 001680. Defendant does not object to this request, but states that it does
not admit or concede that the document is admissible in the Lancaster County case.


       Having considered the matter,


       IT IS ORDERED that the Employee Injury Report, bates numbered BNSF 001680, may
be used in connection with the Rohr case pending in the District Court of Lancaster County,
Nebraska.


       Dated this 16th day of November, 2018.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
